Citation Nr: 0940803	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-25 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The Veteran had active service from June 1950 to February 
1952, and from July 1954 to July 1955.  He died in May 2005.  
The appellant is the Veteran's surviving widow. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the RO denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.  The appellant timely appealed the RO's 
November 2005 rating action to the Board.  

This matter was initially before the Board in May 2009.  In 
May 2009, the Board requested a medical opinion from the 
Veterans Health Administration (VHA). The opinion was 
received in June 2009.  The matter is now before the Board 
and is  ready for appellate action.


FINDINGS OF FACT

1.  The Veteran died in May 2005.  The Veteran's death 
certificate listed the immediate cause of death as sudden 
cardiac death.  No underlying cause of death was listed.  
Diabetes was listed as a significant condition contributing 
to death.  

2.  During his lifetime, the Veteran had been granted service 
connection for the following disabilities: osteomyelitis of 
the left foot with amputation of the left fourth toe 
(evaluated as 20 percent disabling); traumatic arthritis of 
the left ankle (evaluated as 10 percent disabling); anxiety 
disorder (evaluated as 10 percent disabling); peripheral 
neuropathy of the left foot (evaluated as 10 percent 
disabling); degenerative disc disease of the lumbar spine 
(evaluated as 10 percent disabling); and post-operative right 
inguinal hernia (evaluated as noncompensably disabling).   

3.  A chronic cardiovascular condition, to include chronic 
hypertension, was not demonstrated during a period of 
military service, or within a first post-service year; nor 
was hypertension identified as either a primary or 
contributory cause of the Veteran's death. 

4.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the Veteran's death.


CONCLUSION OF LAW

A service-connected disability did not cause or contributed 
materially and substantially in producing the Veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The claimant should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  Proper notification must also invite the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  See also the United States Court of Appeals for 
Veterans Claims (Court) decision in Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.

In a July 2005 pre-adjudication letter, the RO informed the 
appellant of the requirements needed to establish her claim 
of entitlement to service connection for the cause of the 
Veteran's death.  In Hupp v. Nicholson, 21 Vet. App. 342 
(2007), the Court held that in a claim for benefits for the 
cause of the Veteran's death, VA's duty to notify under 38 
U.S.C.A § 5103(a) must include: (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a 
Dependency and Indemnity Compensation (DIC) claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Id.

VA has satisfied the notice requirements outlined in Hupp.  
With respect to the first Hupp element, the RO did not notify 
the appellant of the Veteran's service- connected 
disabilities.  However, not withstanding the RO's lack of 
disclosure of the Veteran's service-connected disabilities to 
the appellant, she, along with her representative, have 
consistently demonstrated actual knowledge of the Veteran's 
non-service-connected disorders, primarily his anxiety 
disorder, which she claims is the etiological cause of his 
fatal sudden cardiac death.  

Regarding the second and third elements of Hupp notice, in 
the July 2005 letter, the RO notified the appellant that to 
support her claim for service connection for the cause of the 
Veteran's death, she was required to submit evidence showing 
a reasonable possibility that the condition that contributed 
to the Veteran's death was caused by injury or disease that 
began in service.  The Board finds that this notice fulfills 
the requirements of Hupp.  Therefore, all notification 
requirements pursuant to Hupp have been fulfilled and the 
Board may proceed with the adjudication of the claim for 
service connection for the cause of the Veteran' death.

The Board notes that the appellant was not informed that an 
effective date would be assigned if her cause of death claim 
was granted.  As her claim is being denied, no effective date 
will be assigned, and thus there can be no possibility of any 
prejudice to the appellant.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO has taken appropriate action to comply with the duty 
to assist the appellant with the development of her cause of 
death claim on appeal.  The record includes the Veteran's 
service treatment records, post-service VA and private 
treatment and examination reports of the Veteran, to include 
his terminal hospital reports.  In addition, in May 2009, the 
Board requested a Veterans Health Administration (VHA) 
medical opinion.  The opinion request letter included a 
comprehensive review of the Veteran's medical history.  The 
examiner reviewed the Veteran's claims file in June 2009.  A 
copy of the June 2009 opinion was provided to the appellant, 
allowing her 60 days to respond.  In October 2009, the 
appellant's representative responded.  

As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide the claim 
for service connection for the cause of the Veteran's death 
on appeal.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the appellant with her claim.

In sum, the record reflects that the facts pertinent to the 
claim for service connection for the cause of the Veteran's 
death have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim for service connection for the cause of the Veteran's 
death.

II.  Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

Where a Veteran served for at least 90 days during a period 
of war and certain chronic diseases including cardiovascular 
disease (to include hypertension) are manifested to a degree 
of 10 percent within three years from the date of termination 
of such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the cause of the 
Veteran's death, it must be shown that a service-connected 
disability caused the death or substantially or materially 
contributed to it.  A service-connected disability is one 
which was incurred in or aggravated by active service, one 
which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

The death of a Veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
Veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).



III.  Factual Background and Analysis

1.  Factual Background 

The appellant argues that the Veteran's service-connected anxiety 
disorder caused or substantially or materially led to his 
untimely death.  

During his lifetime, the Veteran had been awarded service 
connection for the following disabilities:  osteomyelitis of 
the left foot with amputation of the left fourth toe 
(evaluated as 20 percent disabling); traumatic arthritis of 
the left ankle (evaluated as 10 percent disabling); anxiety 
disorder (evaluated as 10 percent disabling); peripheral 
neuropathy of the left foot (evaluated as 10 percent 
disabling); degenerative disc disease of the lumbar spine 
(evaluated as 10 percent disabling); and post-operative right 
inguinal hernia (evaluated as noncompensably disabling).   

The Veteran was 74 years old at the time of his death in May 
2005.  The death certificate lists the immediate cause of death 
as sudden cardiac death.  No underlying cause of death was 
listed.  Diabetes was listed as a significant condition 
contributing to death.  No other factors contributing to the 
Veteran's death were set forth on the death certificate.  

Service treatment records from the Veteran's initial period of 
military service, include a June 1950 service enlistment 
examination report, reflecting that the Veteran's heart and 
nervous system were evaluated as "normal."  The Veteran's blood 
pressure was 128/84.  A chest x-ray was within normal limits.  In 
August 1950, the Veteran complained of having acute dyspnea and 
chest pain.  Examination of his chest failed to reveal any 
abnormality.  The examining physician reported that the Veteran's 
past medical history revealed that he had been seen in sick 
quarters on three previous occasions with chief complaints of 
exertional dyspnea and right flank pain.  Examination at each of 
those visits was noted to have been negative except for an 
impression of considerable anxiety.  A diagnosis of anxiety 
reaction was entered.  A January 1952 service discharge 
examination report shows that the Veteran's heart was evaluated 
as "normal."  His blood pressure was 120/74.  X-rays of his 
chest were negative.  He was also found to have been 
psychiatrically "normal."

When VA examined the Veteran in June 1952, four months after he 
was discharged from his initial period of military service in 
February 1952, no heart murmurs were heard.  The Veteran's heart 
"action" and rhythm were regular.  His blood pressure was 
150/100.  The Veteran was diagnosed with, in part, essential 
hypertension.  A special neuropsychiatric examination contained a 
diagnosis of conversion reaction, chronic, moderate manifested by 
recurring intervals of headaches that occurred once every month 
or two.   

Service treatment records from the Veteran's second period of 
military service (July 1954 to July 1955), include a June 1954 
Pre-Induction examination report, reflecting that the Veteran's 
cardiovascular system was evaluated as "normal."  X-rays of the 
chest were negative.  His blood pressure was 140/80.  The Veteran 
was found, however, to have been psychiatrally "abnormal."  X-
rays of the chest, performed in late December 1954, were 
negative.  A July 1955 service discharge examination report shows 
that the Veteran heart was found to have been "abnormal" due to 
benign moderate hypertension with tachycardia functional.  The 
Veteran's blood pressure was 140/88.  The examining physician 
noted that at one time, the Veteran had had high blood pressure, 
as well as nervous trouble, both of which had existed prior to 
service entrance.  

When VA examined the Veteran in January 1956, within one year of 
the Veteran having been separated from his second period of 
military service in July 1955, his blood pressure was recorded as 
160/100.  His heart was clear to percussion.  No cardiac 
enlargement was noted.  The impression of the examiner was that 
the Veteran appeared to have had hypertension since high school.  
The Veteran was diagnosed with, in part, mild, chronic, 
conversion reaction.  

An August 1971 VA psychiatric examination report shows that the 
Veteran's diagnosis was changed to psychophysiologic 
musculoskeletal reaction, chronic, moderate, manifested by 
complaints of backache.  

When VA examined the Veteran in March 1999, he reported having 
poor concentration.  He indicated that his family physician had 
prescribed him medication that had helped him to become less 
jumpy.  A diagnosis of anxiety disorder not otherwise specified 
(NOS) was entered. 

Private terminal hospital records, dated in May 2005, reflect 
that the Veteran reportedly collapsed while sitting at work.  He 
arrived at the hospital with cardiopulmonary resuscitation (CPR) 
in progress.  However, he could not be revived and was pronounced 
dead by hospital personnel.  The clinical impression was acute 
cardiac arrest, probable ischemic heart disease. 

In an August 2005 letter to VA, the Veteran's family physician, 
M.S.G., M.D., reported that the Veteran had various medical 
problems, such as diabetes, hypertension, anxiety, and 
depression.  Dr. M.S.G. stated that the Veteran's depression and 
anxiety were "contributing factors to his heart disease in 
addition to his other underlying medical conditions of diabetes 
and hypertension."  

In a second letter, dated in December 2005, Dr. M.S.G., opined 
that one of the contributing factors to the Veteran's heart 
disease "could have been" anxiety disorder.  He stated that the 
Veteran's anxiety disorder caused panic attacks and "[o]ne such 
panic attack could have contributed to sudden cardiac death."  
Additionally, Dr. M.S.G. stated that the Veteran's chronic 
anxiety, diabetes, and hypertension made him more likely to 
develop coronary artery disease leading to his sudden cardiac 
death.  In a June 2006 letter, Dr. M.S.G. further concluded that 
"[w]ith all the recent studies relating stress and anxiety as 
one of the major risk factors of heart disease, it is more likely 
than not that his anxiety was a contributing factor to his 
cardiac death. . . .  While it is impossible to prove which of 
[the Veteran's] multiple risk factors were more important than 
others, recent medical studies have shown stress to be an equal 
risk factor to such things as smoking or high cholesterol.  In 
someone with these other risk factors, stress is certainly an 
additive factor."  See August and December 2005 and June 2006 
letters to VA, prepared and submitted by M.S.G., M.D.

In September 2006, a VA examiner reviewed the claims file and 
opined that the Veteran's service connected anxiety did not cause 
or contribute materially to the Veteran's death.  With reference 
to the Veteran's family physician's statements about the 
relationship between anxiety and cardiac death, the examiner 
stated that "[a]lthough there has been much interest in the 
possible connection between anxiety and particularly chronic 
stress and cardiac death, at the present time, to my knowledge, 
there is no consensus that chronic stress is a cause for sudden 
cardiac death."  

While both M.S.G., M.D. and the September 2006 VA examiner 
reported that they had premised their opinions, in part, on 
medical literature concerning the relationship between anxiety 
and heart disease and/or sudden cardiac death, neither of them 
specifically referenced any treatise or any particular study.  As 
a result, in May 2009, the Board requested a Veterans Health 
Administration (VHA) medical opinion.  The opinion request letter 
included a comprehensive review of the Veteran's medical history.  
The examiner reviewed the Veteran's claims file in June 2009.  
The physician was specifically requested to:

Provide an opinion "[a]s to whether it is at least as likely 
as not (a 50 percent or higher probability) that the 
Veteran's service-connected anxiety disorder caused or 
contributed substantially or materially to his sudden cardiac 
death."  For purposes of determining whether the service-
connected anxiety disorder was a contributory cause of the 
Veteran's death, it is not sufficient that it casually shared 
in producing death.  Rather, a causal connection must exist 
between the Veteran's anxiety disorder and his death.  

Based on the evidence contained therein, the physician 
reviewed the Veteran's medical history, essentially from the 
time of his military service up until the time of his death.  
The reviewing physician also stated that he had performed a 
literature search for "anxiety disorder as risk factor for 
sudden cardiac death."  The physician compared the relative 
risk of sudden cardiac death in patient with anxiety disorder 
to the risk caused by the Veteran's other co-morbid 
conditions, such as diabetes and hypertension.  The physician 
stated that an average relative risk for sudden cardiac death 
was 4.3 for a patient with moderate anxiety disorder, a rate 
that was adjusted for numerous risk factors, including 
diabetes and hypertension.  The physician further commented 
that according to another study, hypertension and diabetes 
increased the risk of sudden cardiac death to 2.2 and 4.0 
fold, respectively.  

The reviewing physician stated that moderate generalized 
anxiety disorder substantially increased the risk of sudden 
cardiac death.  However, the Veteran suffered from several 
other medical conditions, such as diabetes and hypertension, 
as well as a possible history of a previous coronary event, 
which all posed a greater risk than the increased risk from 
the [service-connected] anxiety disorder.  Overall, the 
reviewing physician concluded that the Veteran's service-
connected anxiety disorder did not cause or substantially 
contribute to his sudden cardiac death with 50% or higher 
probability.  See June 2009 VHA opinion.

2.  Analysis

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for the cause of the Veteran's 
death.

With respect to the listed cause of the Veteran's death, sudden 
cardiac death, the appellant does not contend that this condition 
was present during a period of military service, or that it was 
manifested to a compensable degree within one year of the 
Veteran's separation from military service in February 1952 or 
July 1955, or was in any way caused by or attributable to a 
period of military service.  

However, the Board will specifically address the following 
findings:  single elevated blood pressure of 150/100 and 
diagnosis of essential hypertension during a June 1952 VA 
examination (conducted within one year of the Veteran's discharge 
from service in February 1952); July 1955 service discharge 
examination report reflecting that the Veteran's heart was 
"abnormal" due to benign moderate hypertension with tachycardia 
functional, as well as a notation that at one time the Veteran 
had high blood pressure that had preexisted his military service; 
and, a single elevated blood pressure reading of 160/100 during a 
January 1956 VA examination (conducted within one year of the 
Veteran's discharge from his second period of military service in 
July 1955).  

Hypertension is defined under VA regulations as diastolic blood 
pressure that is predominantly 90 millimeters (mm.) or greater, 
and isolated systolic hypertension is defined as systolic blood 
pressure that is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must be 
taken two or more times on at least three different days.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 
4.104, Diagnostic Code 7101(Note 1) (2006).  Here, the Veteran 
had two elevated blood pressure readings that were taken four 
years apart, as opposed to having been taken two or more times on 
at least three different days.  There is also no competent 
opinion showing that any preexisting hypertension was aggravated 
during a period of military service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2009).  In fact, the single elevated 
blood pressure reading cited above would support a finding to the 
contrary.  However, and even more significantly, hypertension was 
not implicated as either a primary or contributory cause of the 
Veteran's death.  In fact, the Veteran's terminal medical records 
do not even mention hypertension and do not include a diagnosis 
of hypertension.  See private terminal hospital reports, dated in 
May 2005.  

Moreover, there is no clinical indication that any of the 
Veteran's primary cause of death-sudden cardiac death-had any 
etiological relationship to service; nor does the appellant make 
such an assertion.

In addition, the evidence does not show, nor does the 
appellant contend, that the Veteran's other service-connected 
disorders, osteomyelitis of the left foot with amputation of 
the left fourth toe (evaluated as 20 percent disabling); 
traumatic arthritis of the left ankle (evaluated as 10 
percent disabling); peripheral neuropathy of the left foot 
(evaluated as 10 percent disabling); degenerative disc 
disease of the lumbar spine (evaluated as 10 percent 
disabling); and post-operative right inguinal hernia 
(evaluated as noncompensably disabling) were a primary or 
contributory cause of his death.  None of these disorders 
have been implicated as being etiologically related in any 
way to the Veteran's death or the listed causes thereof.

Here, the appellant's primary argument is that the Veteran's 
service-connected anxiety disorder caused or substantially or 
materially led to his death.  With respect to a nexus between 
the cause of the Veteran's death and a period of military 
service, the Board finds that no competent evidence of such a 
link.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
In this regard, and as outlined above, the medical evidence 
on this determinative issue includes two opinions, prepared 
and submitted by the Veteran's then treating physician, 
M.S.G., M.D., and unfavorable VA and VHA opinions.  In 
evaluating the probative value of competent medical evidence, 
the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)

As to the private and VA opinions in favor of and against the 
appellant's claim, respectively, the Board finds the June 
2009 VHA Staff Cardiologist's opinion to be the most 
probative.  In reaching the foregoing determination, the 
Board notes that the VHA physician not only provided detailed 
reasons and bases for her opinion, but she also discussed the 
Veteran's past medical history at length, including his 30-
year-old history of malignant hypertension and diet-
controlled diabetes.  In addition, the VHA medical physician 
conducted a review of three medical studies/literature on 
anxiety disorder as a risk factor of sudden cardiac death.  
The physician pointed out that the average relative risk for 
sudden cardiac death is 4.3 for a patient with moderate 
anxiety disorder, a rate that is adjusted for numerous risk 
factors, including diabetes and hypertension.  

The reviewing physician further commented that according to 
another study, hypertension and diabetes increased the risk 
of sudden cardiac death to 2.2 and 4.0 fold, respectively.  
As the VHA physician provided a detailed opinion regarding 
medical literature on this subject in light of the Veteran's 
entire medical history, the Board finds that this opinion is 
entitled to the highest probative weight.  Additionally, Dr. 
M.S.G's opinion failed to provide the same amount of detail 
regarding the Veteran's medical history nor the same amount 
of detail in his rationale.  Thus, the Board concludes the 
negative VHA opinion determining that the cause of the 
Veteran's death had no nexus to the Veteran's service-
connected disabilities no nexus outweighs the positive 
opinion, provided by M.S.G., M.D. 

Accordingly, for all the reasons described above, the Board 
finds that the preponderance of the evidence is against 
service connection for the cause of the Veteran's death, and 
there is no reasonable doubt to resolve in the appellant's 
favor.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).


ORDER

Service connection for the cause of the Veteran's death is 
denied. 


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


